PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/164,007
Filing Date: 18 Oct 2018
Appellant(s): MILWAUKEE ELECTRIC TOOL CORPORATION



__________________
Jason P. Muth
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05 July 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02 February 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

    PNG
    media_image2.png
    133
    619
    media_image2.png
    Greyscale

Refer to the Final Rejection mailed on 02 February 2022 for details

(2) Response to Argument
	In the Appeal Brief filed on 05 July 2022, Appellant makes several arguments pertaining to the rejection outlined in the Final Rejection mailed on 02 February 2022.

1)	Claims 1-4, 7-12, 16-18 and 20 are rejected under 35 U.S.C. as being unpatentable over Yoshikawa (US Pub 20120080963) and further in view of Herr (US Pub 20190291258, foreign priority date of 07 November 2016).

Regarding Claim 1, Appellant arguments in Section VI (A) on pages 8-9 of the Appeal Brief.
Overall argument on page 7:

    PNG
    media_image3.png
    274
    637
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    219
    635
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    186
    661
    media_image5.png
    Greyscale


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this instance, Yoshikawa discloses the power tool, motor housing, motor with an output shaft which defines an axis along the length of the power tool, and an end cap with an integrally formed bearing retainer for retaining a bear, wherein the bearing retainer has two of the three claimed sides of the applicant’s claimed invention.  The Herr reference teaches an additional wall in a bearing retainer, wherein the bearing retainer is in the form of a u-groove for mounting of a bearing within the u-groove of the bearing retainer, which anticipates the appellant’s claimed invention.  The Appellant’s position that there is not factual basis for one of ordinary skill in the art to modify Yoshikawa to incorporate the bearing retainer of Herr lacks merit because it relies on speculation and when the references are considered in their totality, one would have readily incorporated such a feature as a matter of design choice, whether the manufacture choose to utilize press fit, u-groove or snap-ring configuration to mount a bearing within a bearing retainer is a matter of preference of the manufacture, wherein which ever choice of bearing retainer is to be used within a power tool, the end result would be the bearing retainer retaining a bearing with the predictable result of the bearing being axially and radially secured within the bearing retainer.
Regarding Claim 1, Appellant arguments in Section VI (A) on page 9 of the Appeal Brief.

    PNG
    media_image6.png
    508
    638
    media_image6.png
    Greyscale

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Appellant’s position that one of ordinary skill in the art would not have modified Yoshikawa with Herr because if an increase in the length of the tool would teach away from Yoshikawa, the examiner disagrees, because the Yoshikawa relies on an overlapping area, wherein fan 25 has a recess where member 47 is mounted within, as shown in Fig. 1 and further detailed in paragraph [0012], that the overlapping area makes it possible to decrease the length of the tool; the examiner further notes that modifying the bearing retainer of Yoshikawa with the bearing retainer of Herr does not mean the bearing retainer would increase the overall length of a power tool, because, one of ordinary skill would have recognized that dimensional constraints are a matter of scaling the dimensions of an bearing retainer and the design choice on how to incorporate the scaling dimensions of the bearing retainer integrally form within the end cap, and examination of Figure 7 of Herr, as shown below, one of ordinary skill in the art would only have to modify the scale of the square side profile of the bearing retainer of Herr in order to fit within the overlapping area with the fan of Yoshikawa as seen below. 

    PNG
    media_image7.png
    405
    333
    media_image7.png
    Greyscale
Herr

    PNG
    media_image8.png
    321
    481
    media_image8.png
    Greyscale
Yoshikawa

Regarding Claim 1, Appellant argument in Section VI (A) on page 9 of the Appeal Brief.

    PNG
    media_image9.png
    109
    631
    media_image9.png
    Greyscale

	The examiner disagrees because, Yoshikawa and Herr are both power tools with a bearing which is axially and radially restrained within a bearing retainer which integrally formed within an end cap, and the modification of the bearing retainer of Yoshikawa to incorporate the additional wall, to form a u-groove to retain a bearing would have been obvious to one of ordinary skill in art, for the modification is a design choice, wherein in such a modification does not increase the overall length of the power tool, as detailed above.
	Regarding Claims 2-8, Appellant arguments in Section VI (B) on page 10 of the Appeal Brief.  The examiner disagrees because the examiner maintains the rejection of Claim 1 as detailed above.
	Regarding Claim 9, Appellant arguments in Section VI (C) on page 10 of the Appeal Brief.  The Appellant arguments to Claim 1 above, address all the arguments pertaining to Claim 9.
	Regarding Claims 10-12 and 16, Appellant arguments in Section VI (D) on page 11 of the Appeal Brief.  The examiner disagrees because the examiner maintains the rejection of Claims 1 and 9 as detailed above.
	Regarding Claims 17, Appellant arguments in Section VI (E) on page 11 of the Appeal Brief.

    PNG
    media_image10.png
    133
    635
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    289
    629
    media_image11.png
    Greyscale

The examiner disagrees because, claim 17 only requires an end cap which includes a bearing retainer for radially constraining a bearing, as such, all arguments regarding the additional wall and u-groove bearing retainer are mute and do not apply to Claim 17; in reference to the inserted figures above, the bearing retainer as indicated in Fig. 7 of Herr above, the bearing retainer extends axially beyond the front surface of the bearing, and the square profile of the bearing retainer of Herr would extend to the overlapping area of Yoshikawa.
Regarding Claims 18 and 20, Appellant arguments in Section VI (F) on page 12 of the Appeal Brief.  The examiner disagrees because the examiner maintains the rejection of Claim 17 as detailed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        
Conferees:
/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        
/MICHAEL J MILANO/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.